Citation Nr: 0114254	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  96-46 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for status post medial 
meniscectomy and patellar realignment with lateral release, 
vastus medialis advancement, and total knee replacement 
(TKR), left, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1972 to July 
1974.


This appeal was brought to the Board of Veterans' Appeals 
(the Board) from adverse rating determinations by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  

In May 1998 the Board granted a temporary total evaluation 
for convalescence effective from January 1, through March 31, 
1996.  That was effectuated in a rating action by the RO in 
July 1998.

The Board also remanded the issues of entitlement to service 
connection for a right knee disability as secondary to the 
service-connected left knee disability, and an evaluation in 
excess of 30 percent for the latter.

In August 2000 the RO granted entitlement to service 
connection for degenerative joint disease of the right knee 
with pain as secondary to the service-connected left knee 
disability, and assigned a 10 percent evaluation therefore.  
That grant satisfied the then pending appellate issue in that 
regard.  While the veteran is entitled to disagree with the 
assignment of that rating, he has not done so and the issue 
is not now part of the current appeal.  

The RO also affirmed the 30 percent evaluation for the 
service-connected left knee disability.

The case has been returned to the Board for final appellate 
review.


FINDING OF FACT

The evidence shows that veteran's left TKR is more often than 
not manifested by severe painful motion and weakness of the 
left lower extremity.


CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent for 
residuals of a left TKR have been met.  38 U.S.C.A. §§ 1155 
(West 1991); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5055 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 
8 Vet. App. 206 (1995).  

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 

(1) where limitation of motion of a joint or joints 
is objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of 
painful motion, and that limitation of motion meets 
the criteria in the diagnostic code or codes 
applicable to the joint or joints involved, the 
corresponding rating will be assigned thereunder; 

(2) where the objectively confirmed limitation of 
motion is not of sufficient degree to warrant a 
compensable rating under the code or codes 
applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each 
major joint or joints affected "to be combined, 
not added"; and 

(3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon 
the degree of incapacity, may still be assigned if 
there is X-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is complemented by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

The Rating Schedule provides that arthritis due to trauma 
will be rated on limitation of motion of the affected parts 
as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis, established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.


The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

The Rating Schedule provides that a prosthetic replacement of 
a knee joint warrants a 100 percent rating for one year 
following implantation of the prosthesis. The Rating Schedule 
provides a 60 percent evaluation with respect to chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the knee 
replacement is rated by analogy to diagnostic codes 5256, 
5261, or 5262, with a minimum evaluation of 30 percent being 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5055.

The Rating Schedule provides that ankylosis (bony fixation) 
of the knee, in an extremely unfavorable position, in flexion 
at an angle of 45 degrees or more, warrants a 60 percent 
rating.  The Rating Schedule provides a 50 percent evaluation 
with respect to flexion between 20 and 45 degrees.  When 
flexion is between 10 and 20 degrees, a 40 percent rating is 
warranted. 38 C.F.R. § 4.71, Diagnostic Code 5256.

The Rating Schedule provides a 50 percent rating when 
extension is limited to 45 degrees.  With extension limited 
to 30 degrees, a 40 percent rating is assigned. 38 C.F.R. § 
4.71, Diagnostic Code 5261.  A 40 percent evaluation is also 
warranted for nonunion of the tibia and fibula requiring a 
brace.  38 C.F.R. § 4.71, Diagnostic Code 5262.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. §§ 3.102, 4.3 (2000).


Factual Background

As noted in the prior Board decision, the veteran's service-
connected left knee disability deteriorated to the point of 
requiring surgery in December 1994, specifically a left total 
knee arthroplasty.  

A March 1995 VA examination report shows the veteran had left 
knee pain (though decreased since his surgery); swelling; 
functional limitations; and stiffness.  His post-surgical 
scar was well-healed.  There was swelling about the left knee 
and tenderness along the lateral and anterior joint line.  
There was no knee instability but he had decreased range-of-
motion of the left knee including 80 degrees of flexion, and 
pain on movements.  

VA outpatient treatment records show continued left knee 
symptomatology to include left knee stiffness, and decreased 
range-of-motion with knee tenderness.

The hospital reports relating to care in January 1996 and 
recovery thereafter have been recited in relation to other 
already settled appellate issues and are of record.  The 
veteran's official convalescence continued through the end of 
March 1996.
A March 1996 VA examination report shows the veteran had left 
knee pain; functional limitations, and gave a history of 
"collapsing" of the knee.  The arthroplasty was said to 
have been "fairly good".  He was diagnosed as having left 
knee degenerative joint arthritis.  

Ongoing comparative X-ray films are cited in the records 
showing severe arthritis and apparent progressive 
deterioration.  Some reports specifically designate the right 
knee, others are not designated as to which knee is involved.

Outpatient records also show that the veteran complained of 
pain into both lower extremities and it was thought that he 
might be experiencing neuropathy.  An electromyogram (EMG) 
study in January 1997 was negative for lower extremity 
radiculopathy at that time.

An August 1998 VA examination report shows the veteran 
complained of continued pain in his knee(s).  He said that 
since his left knee surgery he had been followed closely by 
another VA facility, was taking oral medication, and was very 
careful about his activities.  His present comfort level 
permitted him to operate a car for about an hour, and then he 
was limited by back and bilateral knee pain.  Walking was 
limited to 10 minutes.

On examination the veteran was described as having severe 
knee pain, bilaterally, worse on the right.  Both knees had 
collapsing problems.  Coordination was impaired in his feet 
and the veteran said he tended to trip easily.  He said that 
he had had some right knee problems, and all tolled, he had 
had 13 left knee procedures, including meniscectomy, patellar 
alignment, lateral retinacular release, vastus medialis 
advancement and TKR.  

The veteran walked with a right limp and toe and heel walking 
was possible but done poorly because of poor balance.  He was 
able to flex forward and reach to the lower tibia.  Left knee 
motion was 5-95 degrees (normal being identified on the 
report as 0-140 degrees); and there was pain with movement.  
He had moderate quadriceps muscle atrophy from disuse and 
joint line left knee tenderness.  


The veteran's left knee surgical scars were well healed, 10 
1/2" anterolaterally, and a 3" scar medially, with decreased 
sensation near the scars.  He had decreased sensation 
laterally and at the calf on both knee area evaluations.  The 
left knee pain was mostly in the medial joint area.  
Additional X-rays were not taken.

The examiner, who was provided with the claims file, 
summarized by noting that the veteran had a history of left 
knee surgery in and since his military service; that there 
was a history of joint arthroplasty implant and continued 
pain, collapsing and loss of motion diagnosed as synovitis 
plus bothersome scarring.  Status of implant and status of 
joint degeneration was as shown on X-rays.  

The examiner opined that the veteran's left knee pain was 
chronically moderate and frequently became severe.

A December 1998 VA neurological examination report shows the 
left knee was described as causing left knee pain and 
problems walking.  The examiner described a 2" wide band or 
strip of hypesthesia along the extensive surgical site over 
the anterolateral aspect of the left knee.  The examiner 
opined that this was not of significant functional or 
practical consequence.

A February 1999 VA examination report shows the veteran's 
activity was said to be carefully limited.  He took oral 
medications, could operate a car for about an hour, and was 
able to walk for about 10 minutes.  These were all limited by 
pain in all planes.  

Examination showed mild left knee pain but no collapsing.  
Both lower legs felt numb.  There was easy lower extremity 
fatigability, particularly in the knees.  He had impaired 
coordination throughout, and flare-ups occurred with 
activity, bothering the knees first.  This happened 3-4 times 
a week.  He said that he would usually feel better the 
following day.  

On examination the veteran was limping with both lower 
extremities.  He could walk on his heels and toes, flex 
forward and reach to the tibia, with 40 degrees of back 
flexion.  Actual left knee motion was 12-95 degrees and this 
was with moderate pain.  He had mild left patellar pain, 
mostly anterior, and mild left knee crepitation.  Sensation 
was described as decreased in the area of the left knee 
scars.  The examiner felt that the left knee symptoms had 
made the right knee symptoms more noticeable.  Overall left 
knee symptomatology was described as moderate compared to 
severe on the right.  The examiner felt that the prognosis 
was for the veteran to continue to have knee problems.

Analysis
Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id; see Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. February 22, 2001).


In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the statement of the 
case and supplemental statements of the case issued during 
the pendency of this appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  In fact, it appears 
that all evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file.  

The veteran has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  VCAA of 2000, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case (August 2000) was issued to the 
veteran.




However, the Board finds that the veteran is not prejudiced 
by its consideration of his claim pursuant to this new law.  
As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In any 
event, as indicated below, the Board has granted the benefit 
sought on appeal.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Increased Evaluation

The veteran argued in his Substantive Appeal that since left 
knee TKR, he has had severe constant painful motion, severe 
weakness of the left knee and severe limitation of motion as 
well as swelling on use and increased pain.

The extensive objective clinical and other evidence of record 
is now considerable, including that obtained as a result of 
the 1998 Board remand.  And while the evidence is not 
entirely unequivocal in that regard, the Board finds that 
such evidence more often than not tends to support the 
veteran's contentions.

The veteran has had myriad surgeries on his left knee, 
including a TKR, and while there was some improvement since 
the last procedures, since then, the left knee has again 
generally deteriorated.  The Rating Schedule provides that a 
prosthetic replacement of a knee joint warrants a 100 percent 
rating for one year following implantation of the prosthesis.  

The record shows that the veteran was granted the 100 percent 
evaluation accordingly.  The Rating Schedule provides a 60 
percent evaluation with respect to chronic residuals of such 
surgery consisting of severe painful motion or weakness in 
the affected extremity.  

Following a TKR, a minimum rating is assignable of 30 
percent.  The RO has rated the veteran's left knee disability 
as 30 percent disabling under diagnostic code 5055.  In this 
case, the veteran clearly demonstrates symptoms beyond what 
might be reasonably anticipated as a minimum following such 
surgical procedures.

The evidence shows that the veteran underwent a left TKR and 
other procedures, and most recently, was thereafter in an 
extended convalescent state into Spring 1996.  During the 
subsequent VA examinations and on ongoing VA outpatient 
reports, the veteran has continued to have constant pain in 
the left knee.  He also has had a long history of severe 
painful motion of the left knee.  Examination showed he 
walked with a limp and physical examination showed limitation 
of motion of the left knee.  The physicians note that he is 
unable to drive a car for more than an hour, or take any 
walks of more than 10 minutes due to his knee.  He has noted 
instability ("collapse") on occasion.  He has moderate 
quadriceps muscle atrophy from disuse and joint line left 
knee tenderness as well as crepitus.  

Physicians have opined that the range of motion is limited by 
pain and fatigue, weakness and lack of endurance following 
repeated use with pain having a major impact on function.  
These objective examination findings are consistent with the 
veteran's statements and testimony that he continues to have 
severely limiting left knee pain despite the TKR.  This 
evidence establishes that the veteran has chronic residuals 
consisting of severe painful motion and weakness in the 
affected extremity.

For these reasons, the Board finds that the evidence shows 
that more often than not, his left TKR is manifested by 
severe painful motion and weakness of the left lower 
extremity, consistent with the 60 percent evaluation under 
diagnostic code 5055.  

The Board concludes the criteria for the maximum schedular 
evaluation of 60 percent for residuals of a left TKR have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5055 (2000).

As the veteran has already been granted a 60 percent 
evaluation for his left knee disability, a higher evaluation 
for ankylosis under diagnostic code 5256 is not warranted as 
60 percent is the maximum evaluation assignable under that 
code.  In any event, ankylosis as part and parcel of the 
service-connected disability has not been diagnosed.

Consideration of a higher or separate disability evaluation 
under the criteria or diagnostic codes for arthritis is also 
not proper as the veteran has had a total knee replacement, 
and arthritis is therefore not a factor in his overall 
evaluation.

As the Board noted earlier, the Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000).  Johnson v. Brown, 9 Vet. App. 7 
(1997), and DeLuca v. Brown, 8 Vet. App. 206 (1995).  

Of course, diagnostic code 5055 is predicated on limitation 
of motion; however, the Court has also held that 
consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Accordingly, consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.

The Court has held that a separate, additional rating may be 
assigned if the veteran's knee disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805. (2000); Esteban v. Brown, 6 Vet. App. 259 (1994).
In the veteran's case at hand, the examinations of record are 
consistent is reporting that residual scarring from the 
veteran's previous left knee surgery is well healed.  There 
is no indication in the evidence of record that the veteran's 
scarring is poorly nourished with repeated ulceration, tender 
and painful on objective demonstration, or otherwise 
causative of limitation of function.  As such, a separate 
compensable disability evaluation is not warranted.

For the foregoing reasons, the Board finds that the granted 
60 percent evaluation is the proper evaluation for the 
veteran's left knee disability and such is supported by the 
evidence of record.

Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of an 
extraschedular evaluation, but denied entitlement to an 
increased evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The currently granted 60 percent evaluation adequately 
compensates the veteran for the current nature and extent of 
severity of his left knee disability.  The record is devoid 
of any evidence of frequent hospitalizations for treatment of 
the left knee.  There is no competent medical evidence of 
marked interference with employment.  The veteran's 
disability picture has not been rendered unusual or 
exceptional in nature as a result of his left knee 
impairment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an increased evaluation of 60 percent for 
status post left TKR is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

